13‐2231‐ag 
     Grillo v. Comm’r 
      
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 16th day of May, two thousand fourteen. 
 4    
 5          PRESENT:  AMALYA L. KEARSE, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          ORTELLIO GRILLO, AWILDA GRILLO, 
12           
13                                           Petitioners‐Appellants, 
14                                    
15                                   v.                                         No. 13‐2231‐ag 
16                                                                                 
17          COMMISSIONER OF INTERNAL REVENUE, 
18           
19                                           Respondent‐Appellee. 
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21           
22          FOR APPELLANTS:                  ARTHUR LAWRENCE ALEXANDER, ESQ., New York, 
23                                           NY. 
24
 1          FOR APPELLEE:              JOHN A. NOLET (Teresa E. McLaughlin, on the 
 2                                     brief), for Kathryn Keneally, Assistant Attorney 
 3                                     General, Tax Division, Department of Justice, 
 4                                     Washington, DC. 
 5    
 6          Appeal from an order of the United States Tax Court (John O. Colvin, Chief 
 7   Judge). 
 8          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
 9   AND DECREED that the order of the Tax Court is AFFIRMED. 
10          Ortellio Grillo and Awilda Grillo appeal from an order of the United States 
11   Tax Court dismissing for lack of jurisdiction their untimely petition for a 
12   redetermination of an income tax deficiency.  On appeal, the Grillos argue that 
13   (1) the Tax Court erred in concluding that the Commissioner of Internal Revenue 
14   provided proper notice of the deficiency, and (2) the Commissioner’s failure to 
15   provide proper notice deprived them of due process.  We assume the parties’ 
16   familiarity with the facts and record of the prior proceedings, to which we refer 
17   only as necessary to explain our decision to affirm. 
18          “We review the legal rulings of the Tax Court de novo and its factual 
19   determinations for clear error.”  Scheidelman v. Comm’r, 682 F.3d 189, 193 (2d 
20   Cir. 2012).  In order to challenge the Commissioner’s deficiency determination in 
21   Tax Court, the Grillos were required to file a petition in that court within ninety 
22   days after the Commissioner’s “proper mailing” of the notice of deficiency.  
23   Follum v. Comm’r, 128 F.3d 118, 120 (2d Cir. 1997); see 26 U.S.C. § 6213(a).  The 
24   notice is properly mailed if the Commissioner sends it by certified or registered 
25   mail to the taxpayer’s “last known address.”  26 U.S.C. §§ 6212, 6213; Follum, 128 
26   F.3d at 119‐20.  “A late petition will be dismissed for lack of jurisdiction . . . .”  
27   Hoffenberg v. Comm’r, 905 F.2d 665, 666 (2d Cir. 1990). 


                                                 2
 1         The Grillos contend that the Tax Court erred in concluding that the 
 2   Commissioner provided proper notice of the deficiency, arguing that the 
 3   Commissioner failed to establish that a copy of the notice had been mailed to 
 4   Awilda, not just Ortellio.  We are not persuaded.  The record evidence includes 
 5   copies of (1) the notices mailed to each of the Grillos, (2) the corresponding 
 6   postmarked envelopes bearing article numbers and other markings documenting 
 7   the delivery attempts and eventual return of the notices, and (3) the address 
 8   pages—one directed to Ortellio, and one to Awilda—for each envelope.  The 
 9   Commissioner presented enough evidence for the Tax Court to conclude that a 
10   copy of the deficiency notice had been mailed to each petitioner.   
11         The Grillos also claim that the Commissioner failed to mail the deficiency 
12   notices to the Grillos’ last known address in accordance with Section 6212 of the 
13   Internal Revenue Code.  Our review of the record compels us to reject this claim 
14   as well.  “The address shown on the taxpayer’s most recently filed return is his 
15   last known address unless the taxpayer has sent a notice of change of address.”  
16   Follum, 128 F.3d at 119.  The Commissioner properly sent the deficiency notices 
17   to the address on the return most recently filed prior to the mailing of the notices.  
18   The Grillos notified the Commissioner of their change of address only after the 
19   notices of deficiency had been mailed.  Although the Grillos suggest otherwise, 
20   the ninety‐day period for seeking a redetermination in tax court starts the day 
21   the deficiency notice is properly mailed to the last known address and is not 
22   tolled or extended by a taxpayer’s subsequent notification of a change of address.  
23   See id. at 120.  Nor did the Grillos’ execution of a Form 2848 Power of Attorney 
24   designating their accountant, Moses Morgenstern, as their representative, alter 
25   the taxpayer address to which the original notices of deficiency were to be 
26   mailed.  See McDonald v. Comm’r, 76 T.C. 750, 753 (1981) (“[C]opies of 
                                               3
 1   correspondence sent pursuant to a request in a power of attorney are a matter of 
 2   courtesy and in no way affect the mailing requirements of section 6212.”).   
 3         Lastly, the Grillos argue that the Commissioner’s allegedly improper 
 4   mailing of the notices deprived them of due process because it prevented them 
 5   from challenging the deficiency.  This argument, too, lacks merit.  We have 
 6   already concluded that the Commissioner’s mailing satisfied the notice 
 7   requirements for collecting a deficiency.  And the Grillos may still object by 
 8   paying the deficiency, filing an administrative refund claim, and, if that claim is 
 9   denied, bringing an action in the district court for a refund.  See Tadros v. 
10   Comm’r, 763 F.2d 89, 91 (2d Cir. 1985).   
11         We have considered the Grillos’ remaining arguments and conclude that 
12   they are without merit.  For the foregoing reasons, the order of the Tax Court is 
13   AFFIRMED. 
14                                          FOR THE COURT: 
15                                          Catherine O’Hagan Wolfe, Clerk of Court  
16          




                                               4